DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 01/22/2021. Claims 8-20 remain pending in this application.

Allowable Subject Matter
	Claims 8-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claim 8-20 is the inclusion of the limitations, in all of the claims which is not found in the prior art references, of “receiving a plurality of disease categories; defining a disease category set comprising a plurality of top level disease categories selected from a disease category classification list, the disease category classification list comprising a single tree hierarchy; extracting a plurality of candidate training problems from an electronic patient record training set according to an ontology; assigning each of the candidate training problems to the plurality of top level disease categories; generating a plurality of disease category templates, wherein each disease category template represents one top level disease category of the plurality of top level disease categories; generating a unique disease category model for each disease category template from the electronic patient record training set by a machine learning technique, wherein each of the disease category models identifies, for the respective top level disease category, a set of attributes statistically determined to distinguish between a candidate problem that is a medical problem and a candidate problem that is not a medical problem; and wherein each disease category model is generated through a modified alternating decision tree (ADT) configured such that a categorical attribute performs a multiclass split that generates one prediction node for each category.”.

	However, the prior art (and the combination of Are, Martin and Oberkampf in particular) fails to teach generating a plurality of disease category templates, wherein each disease category template represents one top level disease category of the plurality of top level disease categories; generating a unique disease category model for each disease category template from the electronic patient record training set by a machine learning technique, wherein each of the disease category models identifies, for the respective top level disease category, a set of attributes statistically determined to distinguish between a candidate problem that is a medical problem and a candidate problem that is not a medical problem; and wherein each disease category model is generated through a modified alternating decision tree (ADT) configured such that a categorical attribute performs a multiclass split that generates one prediction node for each category.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Methods and systems for analyzing healthcare data” (Bhattacharya, US 10380497 B2).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626